Citation Nr: 0940815	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 23, 1986, for 
the grant of a schedular 100 percent evaluation for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Oakland, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to an earlier effective date for the grant of a 
total schedular evaluation for paranoid schizophrenia.

The Veteran failed to report for a scheduled July 2009 
hearing before a Veterans Law Judge, to be held via 
videoconference from the RO.  He has not offered good cause 
for the failure to report or requested rescheduling.  The 
hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO granted 
entitlement to a schedular 100 percent disability rating for 
paranoid schizophrenia, effective from June 23, 1986, the 
date of hospital admission and first showing of entitlement 
to a total rating.  The Veteran was informed of that 
determination and his appeal rights in February 1987 
correspondence; he did not appeal the decision.

2.  In May 2004, the Veteran raised a claim of entitlement to 
an earlier effective date for the grant of the schedular 100 
percent disability rating.




CONCLUSIONS OF LAW

1.  The February 1987 rating decision granting a 100 percent 
disability evaluation effective June 23, 1986, is final.  
38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2009).

2.  The Veteran's May 2004 claim of entitlement to an earlier 
effective date was not timely filed and must be dismissed.  
38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.302(a) (2009); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Veteran's instant 
claim is being dismissed by the Board because the Veteran did 
not raise the earlier effective date issue in a timely 
fashion. The claim is therefore being dismissed based on the 
law, and the duty to notify and assist provisions of the law 
and regulations are not applicable.

Analysis

The Veteran is seeking an earlier effective date for the 
grant of a schedular 100 percent disability rating for 
paranoid schizophrenia.  He alleges that the total evaluation 
should be effective the day following separation form 
service.

Service connection for schizophrenia was granted in a 
September 1976 rating decision, effective from August 5, 
1976.  A schedular 100 percent disability rating was granted 
in a February 1987 decision, effective from June 23, 1986, 
the date of a private hospital admission and the date upon 
which the RO determined that actual entitlement to a total 
disability evaluation was factually shown.  Neither of these 
decisions was appealed; the record reflects that notice of 
each decision was sent to the Veteran at his address of 
record, along with notice of his appellate rights.

The decision assigning the total disability became final one 
year after issuance, due to the lack of appeal.  38 C.F.R. 
§§ 20.302, 20.1103.  The February 1987 decision, to include 
the assignment of the effective date of the increased 100 
percent evaluation, was therefore final in February 1988.

In May 2004, the Veteran filed a request for a grant of a 100 
percent disability evaluation retroactive to his date of 
separation from active duty.  The Veteran does not allege 
clear and unmistakable error (CUE) in the February 1987 
decision.  He merely states that he has been totally disabled 
since leaving service.  He in effect expresses disagreement 
with how the RO has previously evaluated his disability.  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The RO therefore developed 
the claim as a "freestanding" one for an earlier effective 
date, and denied entitlement in the June 2005 decision under 
appeal here.  

In August 2006, the Court issued a decision in the case of 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In that three-
judge decision, the Court held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  There is no 
"freestanding" earlier effective date claim that could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.  Here, 
the veteran did not initiate an appeal of the February 1987 
rating decision within the one year period ending in February 
1988.  His May 2004 request for an earlier effective date was 
received well past that period.

The veteran's freestanding earlier effective date claim for 
entitlement to an earlier effective date for a 100 percent 
schedular disability evaluation must be dismissed.  The 
veteran's disagreement with the effective date was filed well 
beyond the filing deadline for the final February 1987 rating 
decision which assigned the effective date, and hence that 
decision is final.  The Court made it clear in Rudd that 
under these circumstances dismissal is required due to the 
lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  
Accordingly, assignment of an earlier effective date is not 
warranted.


ORDER

The claim of entitlement to an effective date prior to June 
23, 1986, for the grant of a schedular 100 percent evaluation 
for paranoid schizophrenia is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


